DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 5/11/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 5/11/2021. In particular, original Claims 1 and 12 have been amended to recite a combination of limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 1 recites the limitation “at least one of conditions (i), (ii) or (iii) is met, where conditions (i) and (ii) are recited as: (i) the polymer matrix is produced by copolymerization using an amphiphilic monomer as part of the polymerizable monomer in an amount of 0.5% to 5.0% by weight based on 100% by weight of the total adhesive, high water content hydrogel, (ii) the amphiphilic monomer is N,N-dimethyl(meth)acrylamide. The conditions as recited render the scope of the claim confusing given that when condition (ii) is selected, there is no antecedent basis for reciting the phrase “the amphiphilic monomer”. Thus, it is unclear what condition (ii) in claim 1 is referring to. In order to overcome this rejection of claim 1, it is suggested that condition (ii) be amended to recite “(i) the polymer matrix is produced by copolymerization using an amphiphilic monomer as part of the polymerizable monomer, wherein the amphiphilic monomer is N,N-dimethyl(meth)acrylamide”.

Claim 12 recites the limitation “at least one of conditions (i), (ii) or (iii) is met, where conditions (i) and (ii) are recited as: (i) the polymer matrix is produced by copolymerization using an amphiphilic monomer as part of the polymerizable monomer in an amount of 0.5% to 5.0% by weight based on 100% by weight of the total adhesive, high water content hydrogel, (ii) the amphiphilic monomer is N,N-dimethyl(meth)acrylamide. The conditions as recited render the scope of the claim confusing given that when condition (ii) is selected, there is no antecedent basis for reciting the phrase “the amphiphilic monomer”. Thus, it is unclear what condition (ii) in claim 12 is referring to. In order to overcome this rejection of claim 12, it is suggested that 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sato et al (WO 2012/093505, see English language equivalent US 2013/0289157) in view of Kuribayashi et al (US 2005/0271725).

Regarding claim 1, Sato et al discloses an adhesive hydrogel comprising a polymer matrix, water, a polyhydric alcohol, and an electrolyte (Abstract, [0035]-[0037], and [0040]-[0042]). The amount of water is 10 to 50 wt. %, overlapping the recited range of 40 to 70 wt. %. The polymer matrix comprises: (a) methacrylic acid, (b) a methacrylamide derivative, i.e. N,N-dimethyl(meth)acrylamide, (c) N-vinyl-2-caprolactam, and (d) a cross-linkable monomer (Abstract). The amount of monomer (b) is 2 to 20 wt. %, based on the composition, overlapping the recited range of 0.5 to 5 wt. % ([0025]). When the amount of the monomer is less than 2 wt. % the adhesiveness of the hydrogel is insufficient, while amounts greater than 20 wt. % adhesive strength is reduced ([0025]).  

Kuribayashi discloses an adhesive gel composition, i.e. an adhesive hydrogel composition, comprising water, a polyhydric alcohol, ionic synthetic polymers such as polyacrylic acid, and non-ionic polymers such as polyvinyl alcohol (Abstract, [0062], [0039], [0043]-[0044], and [0050]). The amount of the polyacrylic acid is 0.1 to 3.0 wt. %, overlapping the recited range of 1 to 5 wt. % ([0042]). Amounts less than 0.1 wt. % neither shape retention nor pH buffer capacity of the gel compositions can be satisfactorily formed, while amounts more than 30 wt. %, the transport number of drugs is decreased and diffusion resistance in the gel is increased ([0042]). Furthermore, the ionic synthetic polymer contributes to preventing drug absorption from deteriorating ([0041]).
The amount of the nonionic synthetic polymers such as polyvinyl alcohol is 0.5 to 30 wt. %, overlapping the recited range of 0.2 to 2.0 wt. % ([0043]-[0044]). Amounts less than 0.5 wt. % neither shape retention nor adhesion of the gel composition is satisfactorily produced, while amount greater than 30 wt. %, handing ability and filling ability of the gel composition deteriorates to due thickening ([0044]).
Given that both Sato et al and Kuribayashi are drawn to adhesive hydrogel compositions containing water, polymers, and polyhydric alcohols, and, given that Kuribayashi does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the polyacrylic acid and polyvinyl alcohol as taught by Kuribayashi, it would therefore have been obvious to one of ordinary skill in the art to include such polymers and amounts 

Regarding claim 2, the combined disclosures of Sato et al and Kuribayashi et al teach all the claim limitations as set forth above. As discussed above, Sato et al discloses that the polymer matrix comprises methacrylamide derivative, i.e. N,N-dimethyl(meth)acrylamide in the amount of 2 to 20 wt. %, based on the composition, overlapping the recited range of 0.5 to 5 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 3, the combined disclosures of Sato et al and Kuribayashi et al teach all the claim limitations as set forth above. As discussed above, Sato et al discloses N,N-dimethyl(meth)acrylamide.

Regarding claim 4, the combined disclosures of Sato et al and Kuribayashi et al teach all the claim limitations as set forth above. As discussed above, Sato discloses water in the amount of 10 to 50 wt. %, overlapping the recited range of 45 to 65 wt. %. 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie 

Regarding claim 6, the combined disclosures of Sato et al and Kuribayashi et al teach all the claim limitations as set forth above. Sato et al is silent with respect to the peel force of the adhesive hydrogel.  However, the combination of teachings from Sato et al and Kuribayashi et al have rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 18, the combined disclosures of Sato et al and Kuribayashi et al teach all the claim limitations as set forth above. Additionally, Sato discloses an electrode pad comprising the adhesive hydrogel composition ([0015]).

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sato et al (WO 2012/093505, see English language equivalent US 2013/0289157) and Kuribayashi et al (US 2005/0271725) as applied to claims 1-4, 6, and 18 above, and in view of Madsen et al (US 2007/0009582).

The discussion with respect to Sato et al and Kuribayashi et al as set forth in Paragraph 10 above is incorporated here by reference.

Regarding claim 5, the combined disclosures of Sato et al and Kuribayashi et al teach all the claim limitations as set forth above. Additionally, Kuribayashi et al discloses that the electrolyte is sodium chloride (Page 1 – Table 1 – Examples 1-8). However, the reference does not disclose sodium sulfate as recited in the present claims
Madsen et al discloses an adhesive hydrogel composition comprising electrolytes such as sodium chloride and sodium sulfate ([0126]). In view of Madsen’s recognition that sodium chloride and sodium sulfate are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute sodium chloride with sodium sulfate and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Response to Arguments
Applicant's arguments filed 5/11/2021 have been fully considered but are moot in light of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.